Citation Nr: 0211767	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  01-04 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran served on active duty from June 1972 through 
April 1975.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

This matter comes before the Board on appeal from a November 
2000 rating decision of the RO in Montgomery, Alabama, that 
denied the veteran's claim for entitlement to an increased 
rating for his service-connected hypertension, currently 
rated as 10 percent disabling.  The veteran expressed his 
disagreement with this decision in a notice of disagreement 
filed in December 2000.  A statement of the case was issued 
in February 2001 and the veteran perfected his appeal in 
March 2001.

The Board remanded this issue in September 2001 for further 
development.  It has returned for appellate action.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  Although the appellant takes medication for his 
hypertension, there have been no diastolic readings of 110 or 
more and no systolic readings of 200 or more, and he does not 
experience definite symptoms as a result of his hypertension.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for hypertension are not met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic Code 
7101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claim concerning hypertension.  

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim for service connection.  Such 
assistance includes identifying and obtaining evidence 
relevant to the claim, and affording the veteran a VA rating 
examination unless no reasonable possibility exists that such 
assistance would aid in substantiating the veteran's claim.  
See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified 
as amended at 38 C.F.R § 3.102).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  With respect to VA's duty to notify the appellant 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim, 
information concerning the appellant was already of record 
and sufficient to complete his claim for benefits.  The 
rating decision issued in November 2000, as well as the 
February 2001 statement of the case and May 2002 supplemental 
statement of the case, informed the appellant of the type of 
evidence needed to substantiate his claim for an increase.  
In November 2001, the RO sent the appellant a letter 
explaining the VCAA and asking him to submit certain 
information; he did not respond.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board also informed the veteran of 
this in the September 2001 Remand.  The Board concludes the 
discussions in the rating decision, the statement of the 
case, supplemental statement of the case, letters to the 
appellant informed him of the information and evidence needed 
to substantiate this claim and the September 2001 Remand 
complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post-service medical treatment that he 
indicated were available.  Under these circumstances, the 
Board finds that, as with the notice requirements of the 
VCAA, the development requirements of that law also have been 
met.  The RO requested additional evidence and explained the 
VA's legal duty to assist the veteran in the May 2002 
supplemental statement of the case, which was sent to the 
veteran's address of record, and notified the veteran of the 
type of evidence necessary to substantiate his claim.  It 
informed him that it would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Therefore, the Board may proceed to address the 
merits of the veteran's claim.

With respect to VA's duty to assist the appellant, that duty 
includes, when appropriate, a thorough and contemporaneous 
examination of the claimant.  In addition, where the evidence 
of record does not reflect the current state of the 
claimant's disability, a VA examination must be conducted. 
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.

The RO provided the appellant appropriate VA examinations in 
August 2000 and April 2002.  There is no objective evidence 
indicating that there has been a material change in the 
severity of his hypertension since he was last examined.  
There are no records suggesting an increase in disability has 
occurred as compared to the last VA examination findings.  He 
has not made any specific statements about how this disorder 
is worse than what was reported when VA last examined him.  
All medical records referenced by the appellant have either 
been obtained or are not available.  There is no indication 
that relevant (i.e., pertaining to recent treatment for 
hypertension) records exist that have not been obtained.  The 
Board concludes there is sufficient evidence to fairly rate 
the service-connected disability.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless. See 38 C.F.R. § 20.1102.

II. Schedular rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the claimant's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2. 
However, where an increased rating is at issue, as in this 
case, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned 38 C.F.R. § 4.7.

Hypertension is evaluated under Diagnostic Code 7101.  Under 
the rating criteria for cardiovascular disorders, a 10 
percent rating is warranted for hypertension where the 
diastolic pressure is predominantly 100 or more; or where the 
systolic pressure is predominantly 160 or more; or the 
minimum evaluation is for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control. 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2001).  A 20 percent disability rating 
is warranted where the diastolic pressure is predominantly 
110 or more; or the systolic pressure is predominantly 200 or 
more.  Id.

The preponderance of the evidence is against assignment of a 
disability rating higher than 10 percent for hypertension.  
The appellant does take medication for his hypertension and 
has apparently done so for many years.  The medical evidence 
does not show that his diastolic pressure has been 
predominantly 110 or more or that his systolic pressure has 
been predominantly 200 or more, or that he has definite 
symptoms due to his hypertension.

The evidence does not show a history of diastolic pressure of 
predominantly 110 or more.  The Board has reviewed the blood 
pressure readings as recorded in the August 2000 and April 
2002 VA examination reports as well as the VA outpatient 
records.  The appellant's diastolic pressure has 
predominantly been less than 100, with no findings of 110 or 
more. Also, he has had no systolic pressure readings of 200 
or more.  As the VA examiner who conducted the examination in 
April 2002 reported after a thorough review of the medical 
evidence, the appellant's hypertension has been stable and is 
well controlled with no apparent complications.

Moreover, the medical evidence does not establish that the 
appellant has any definite symptoms as a result of his 
hypertension.  The Board has relied on the extensive medical 
evidence of record to determine the level of severity of his 
hypertension during the pendency of this appeal and, after 
applying the regulatory standards, the Board finds that the 
veteran's hypertension warrants no more than a 10 percent 
rating.  Although the veteran is competent to report his 
symptoms, insofar as the record does not reflect and he has 
not alleged that he has any medical expertise, his own 
opinions on matters requiring medical expertise are of no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran and his representative contend in 
various written statements that VA should examine him when he 
is not taking his blood pressure medicine because his blood 
pressure readings would be higher.  Pursuant to regulations, 
the ratings for hypertension are based on blood pressure 
readings when medication is taken.  The ratings are not 
factored without medication.  Furthermore, the remaining 
evidence of record, to include VA and non-VA medical 
treatment records, does not show symptoms that more nearly 
approximate the criteria for the next highest rating.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor. However, the objective 
medical evidence does not create a reasonable doubt regarding 
his disability from hypertension for the reasons discussed 
above.  There are no other diagnostic codes applicable to his 
condition to consider.  Accordingly, the preponderance of the 
evidence is against assignment of an increased disability 
rating for hypertension under Diagnostic Code 7101.

III.  Extraschedular evaluation

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2001), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. § 3.321.  The schedular evaluations for hypertension 
are not inadequate. As fully detailed above, higher 
disability ratings are available for hypertension where 
specific objective criteria are met. The appellant does not 
meet the schedular criteria for a higher disability rating.  
It does not appear that he has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  The appellant has not required 
any periods of hospitalization for his hypertension.  
Moreover, he has essentially required little outpatient 
treatment for this condition, other than routine medication 
monitoring.

There is no evidence in the claims file to suggest marked 
interference with employment as a result of this condition 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.  The appellant's 
symptoms consist of elevated blood pressure readings, and it 
is exactly these symptoms for which he is being compensated.  
In other words, he does not have any symptoms from his 
hypertension that are unusual or are different from those 
contemplated by the schedular criteria.  

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.

IV.  Inadequate examination

The veteran's representative contends in the August 2002 
written brief presentation that the April 2002 VA examination 
report is inadequate because the VA examiner did not take the 
veteran's blood pressure on three separate occasions.  The 
representative maintains that the Board specifically 
requested this in the September 2001 Remand, and that the 
veteran's blood pressure should have been taken three times.  
The representative indicates that where the remand orders of 
the Board or the Court are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Board has considered the representative's argument but 
finds that the April 2002 VA examination report is adequate 
for rating purposes because the examiner substantially 
complied with the Board's request.  According to the April 
2002 VA examination report, the examiner thoroughly noted the 
veteran's history of blood pressure readings dating back to 
1998.  The examiner also recorded the veteran's blood 
pressure reading taken the day of the examination.  The VA 
examiner is considered an expert in the field of medicine 
under the law.  While the Board requested in its September 
2001 Remand that the veteran's blood pressure be tested three 
times, the examiner apparently only measured it once.  
Nevertheless, the Board does not find this fatal with respect 
to the validity of the VA examiner's findings.  The examiner 
is an expert in the field of medicine, whereas the Board is 
not.  According to the report, the examiner thoroughly 
reviewed the veteran's history since 1998 and noted that 
these readings were essentially normal.  Under the 
circumstances presented by this case the Board finds that the 
RO "substantially complied" with the Board's September 2001 
Remand direction.  See Evans v. West, 12 Vet. App. 22, 31 
(1998).  Therefore, another examination is not warranted.


ORDER

Entitlement to a disability rating higher than 10 percent for 
hypertension is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

